



Exhibit 10.5
AMENDMENT NO. 4
TO
EMPLOYMENT AGREEMENT
The Employment Agreement made and entered into effective October 9, 2006, by and
between Perrigo Company, a Michigan corporation (the “Company”) and Joseph C.
Papa (the “Executive”), as amended by Amendment No. 1 effective as of
November 12, 2015, Amendment No. 2 effective as of October 22, 2015 and
Amendment No. 3 (“Amendment No. 3”) effective as of April 24, 2016 (collectively
the “Agreement”) is hereby further amended by this Amendment No. 4 effective as
of May 6, 2016.
WHEREAS, the Company and the Executive entered into Amendment No. 3 effective as
of April 24, 2016 in recognition of Executive’s desire to terminate his
employment with the Company and his service as a member and Chair of its Board
of Directors; and
WHEREAS, the Company and the Executive desire to correct a typographical error
in Amendment No. 3.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged, the Executive and the Company agree as follows:
1.Clause (C) of the first sentence of Paragraph 6(c)(ii) of the Agreement
(“Non-Compete”) is amended by substituting the phrase “does not exceed” for the
word “exceeds” therein. For the avoidance of doubt, Clause (C) now reads as
follows:


“(C) any product that is under development by Valeant as of April 24, 2016,
provided that, if such product is covered under ¶ 6(c)(i) (a “New Competitive
Product”), the aggregate revenue in any 12 month period during the Non-Compete
Period from all New Competitive Products does not exceed $25 million,”
2.Except as expressly provided herein, the Agreement shall remain unaltered and
of full force and effect.


IN WITNESS WHEREOF, this Amendment to the Employment Agreement has been duly
executed by the parties as of the date written above.
EXECUTIVE
 
PERRIGO COMPANY
 
 
 
By: _/s/ Joseph C. Papa________________
 
By: _/s/ Ellen R. Hoffing_______________
Joseph C. Papa
 
Ellen R. Hoffing








